DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wylie (US20140168884).

Regarding claim 1, Wylie discloses a docking station, comprising: a first communication port (40) to couple the docking station to a target computing device (16); a rotatable plate (30); and a fixed plate (24), wherein the docking station is rotatably coupled to the 

Regarding claim 3, Wylie discloses the docking station of claim 1, comprising: a printed circuit board (PCB) (67); and a plurality of secondary communication ports (Paragraph 0040) (Figure 11)  connected to the PCB to couple a secondary electrical device to the docking station via the secondary communication ports.

Regarding claim 7, Wylie discloses the docking station of claim 3, comprising a power cable (63) coupled to the docking station to power the PCB.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (US20140168884).
Regarding claim 2, Wylie discloses the docking station of claim 1.
The docking station of claim 1, wherein: the rotatable plate comprises: a first hole (Figure 10) defined therein; and the fixed plate comprises: a second hole (42) defined therein; 
Wylie discloses in paragraph 35: “The first adaptor 24 releasably rests on protrusions 44, 46 on head portion 36.  It has a conventional catch 48 that allows adaptor 24 (and therefore, frame 12) to be releasably connected to and from the pedestal portion 14 (via the head 36);” however, Wylie does not expressly disclose wherein: the rotatable plate comprises: a set of detents defined in the rotatable plate, and the fixed plate comprises: a set of protrusions formed on the fixed plate to mate with the detents.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the protrusions on the fixed plate and detents on the rotatable plate since it has been held that a mere reversal of the essential 
One having ordinary skill in the art would have been motivated to do so to affective make use of the surface area of the apparatus.

Regarding claim 5, Wylie discloses the docking station of claim 2, comprising a spring (48) (Paragraph 0035 – conventional catch) to bias the fixed plate in a direction of the rotatable plate.

Regarding claim 6, Wylie discloses the docking station of claim 2, wherein: the first hole and the second hole are to receive a communication connector (40), wherein the communication connector is to mate with the first communication port (Paragraph 0034 –  The head portion 36 carries a second universal adaptor 40 that connects into a similar connector fitting in a recess of 42 of the first adaptor 24), and wherein the communication connector is a rigid communication connector to mechanically and rotatably couple the docking station to the target computing device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (US20140168884) in view of Kadgi et al. (hereinafter Kadgi) (US20180081843).
Regarding claim 4, Wylie discloses the docking station of claim 1.
Wylie discloses, USB ports, in paragraph 0050: “A series of electrical connector fittings (USB, etc.);” however, Wylie does not expressly disclose wherein the first communication port is a Universal Serial Bus (USB) Type-C port.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the [USB] Type-C port into the USB port of Wylie.
One having ordinary skill in the art would have been motivated to do so as the incorporation increases the transmission of power and data rates.

Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship of a docking station comprising a first communication port wherein the docking station is mechanically and rotatably coupled to the computing device about the first communication port via the rotatable plate and the fixed plate, as claimed in combination with the remaining limitations of independent claim 8. 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship of a first communication port wherein the docking station is rotatably coupled to the computing device via the rotatable plate and the fixed plate and the mating of the detents and the protrusions as claimed in combination with the remaining limitations of independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160320801; US6196850.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



11 September 2021